Case 1:15-cv-05487-LTS Document 87 Filed 08/17/21 Page 1 of 1




                                                    MEMO ENDORSED




             The foregoing request for an extension, until November 24, 2021, of the deadline
             to file Plaintiff’s notice of taxation of costs and petition for attorney’s fees is
             granted on the basis that Plaintiff has demonstrated good cause for the extension
             of time for the reasons explained above. Plaintiff’s request for a subsequent
             extension in the event that either party appeals this Court’s decision is denied
             without prejudice to renewal should either party file a notice of appeal. Dkt.
             Entry no. 86 resolved. SO ORDERED. 8/17/2021
             /s/ Laura Taylor Swain, Chief USDJ
